DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 03/31/2021. Claims 17-18, 20-26 and 29 are amended. Claims 1-16 are cancelled. Claim 31 is new. Claims 17-31 are currently pending.
The objection to claim 17 has been withdrawn due to applicant’s amendment.
The rejection of claims 18, 21, 24-26 and 29, and claims dependent therefrom, under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
The rejection of claim 23 under 35 U.S.C. 112(b) is maintained as discussed below.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/31/2021, with respect to the rejection(s) of claim(s) 22-23 under 35 U.S.C. 103 as being unpatentable over Ichelson in view of Gordon, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 21, the claim recites “wherein the fingers of each of the hair grasping device and the second hair grasping device”. There is insufficient antecedent basis for this limitation in the claim, since the second hair grasping device has not previously introduced fingers. Therefore, the scope of the claim is indefinite. Examiner suggests amending the claim to introduce fingers of the second hair grasping device (i.e. further comprising a second hair grasping device including fingers).
	Regarding claim 23, the claim recites “wherein the capturing step further comprises” in the preamble. It is unclear which capturing step is being referred to, since multiple capturing steps were introduced in claim 22. Therefore, the scope of the claim is indefinite. Examiner suggests amending the claim to recite the step of capturing in the body of the claim (i.e. the step of capturing the first amount of hair) instead of the preamble, or amending the claim to recite “wherein the capturing steps further comprise”.
	Further, the claim recites “the first grip and a first finger” in line 6. It is unclear if a first finger is referring to the first finger as previously introduced, or a new, separate first finger. Therefore, the scope of the claim is indefinite.
	Further, the claim recites “the second grip and a second finger” in line 10. It is unclear if a second finger is referring to the second finger as previously introduced, or a new, separate second finger. Therefore, the scope of the claim is indefinite.
	Regarding claim 31, the claim recites “wherein the capturing step further comprises” in the preamble. It is unclear which capturing step is being referred to, since multiple capturing steps were introduced in claim 22. Therefore, the scope of the claim is indefinite. Examiner suggests amending the 
	Further, the claim recites “moving a first finger” in line 4. It is unclear if a first finger is referring to the first finger as previously introduced, or a new, separate first finger. Therefore, the scope of the claim is indefinite.
	Further, the claim recites “sliding a second finger” in line 8. It is unclear if a second finger is referring to the second finger as previously introduced, or a new, separate second finger. Therefore, the scope of the claim is indefinite.
Allowable Subject Matter
Claims 17-20, 22 and 24-30 are allowed.
	Regarding base claim 17, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method of closing a laceration, the method including the steps of: capturing an amount of hair between a pair of arms of a grip; sliding the pair of arms into an opening within a hollow finger of a hair grasping device by sliding a trigger; ensnaring the amount of hair by urging the pair of arms to a closed position by retracting the pair of arms within the hollow finger; holding the amount of hair by exerting a pinching force on the arms by the internal opening.
	Regarding base claim 22, the prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a method of closing a laceration using hair on opposite sides of the laceration, the method including the steps of: capturing a first amount of hair on a first side of a laceration in a first grip between an arm of a first grip and a first finger; capturing a second amount of hair on a second side of the laceration opposite the first side in a second grip, the second amount of hair captured between an arm of a second grip and a second finger; closing the laceration by pulling the first amount of hair to the second side and the second amount of hair to the first side.

Claims 21, 23 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771